Exhibit 10.54
Third Amendment to Lease Agreement
Change of Commencement Date
This Third Amendment to Lease Agreement (the “Third Amendment”) is made and
entered into to be effective as of February 21, 2008, by and between MISSION
RIDGE ASSOCIATES, LLC a Delaware limited liability company (“Landlord”), and
ENSIGN FACILITY SERVICES, INC., a Nevada corporation (“Tenant”), with reference
to the following facts:
Recitals

A.   Landlord and Tenant have entered into that certain Lease Agreement dated
August 28, 2003 (the “Lease”), as amended by that certain First Amendment to
Lease Agreement dated January 15, 2004 (“First Amendment”), and amended by the
Second Amendment to the Lease Agreement dated November 30, 2007, for the leasing
of certain premises containing approximately 4,799 rentable (4,280 usable)
square feet of space located at 27101 Puerta Real, Suite 460 and 470, Mission
Viejo, California (the “Premises”) as such Premises are more fully described in
the Lease.   B.   Landlord and Tenant wish to confirm the Commencement and
Termination Dates of the Extended Term.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

  1.   Recitals: Landlord and Tenant agree that the above recitals are true and
correct.     2.   The commencement Date of the Extended Term to the Lease shall
be February 22, 2008.     3.   The last day of the Extended Term of the Third
Amendment to the Lease (the “Expiration Date”) shall be September 30, 2009.    
4.   The dates on which the Base Rent will be adjusted are:         for the
period 2/28/08 to 3/21/08 the monthly Base Rent shall be abated;         for the
period 3/22/08 to 2/21/09 the monthly Base Rent shall be $14,157.05         for
the period 2/22/09 to 9/30/09 the monthly Base Rent shall be $14,588.96;

     5. Effect of Amendment: Except as modified herein, the terms and conditions
of the Lease, the First Amendment and the Second Amendment shall remain
unmodified and continue in full force and effect. In the event of any conflict
between the terms and conditions of the Lease, the First Amendment, the Second
Amendment and this Third Amendment, the terms and conditions of this Third
Amendment shall prevail.
     6. Definitions: Unless otherwise defined in this Third Amendment, all terms
not defined in this Third Amendment shall have the meaning set forth in the
Lease, the First Amendment and the Second Amendment.
     7. Authority: Subject to the provisions of the Lease, the First Amendment
and the Second Amendment, this Third Amendment shall be binding upon and inure
to the benefit of the parties hereto, their respective heirs, legal
representatives, successors and assigns. Each party hereto and the persons
signing below warrant that the person signing below on such parties behalf is
authorized to do so and to bind such party to the terms of this Third Amendment.
     8. The terms and provisions of the Lease, the First Amendment and the
Second Amendment are hereby incorporated in this Third Amendment.
IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date and the year first above written.
Tenant:
ENSIGN FACILITY SERVICES, INC.
A Nevada Corporation

         
By:
  /s/ Beverly Wittekind    
 
 
 
   
Its:
       
 
 
 
   
Date:
       
 
 
 
   
By:
       
 
 
 
   
Its:
       
 
 
 
   
Date:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



Landlord:
MISSION RIDGE ASSOCIATES LLC,
A Delaware limited liability company

              By:   Legacy Partners Commercial, L. P.,
a California limited partnership
as Manager and Agent for Owner    
 
           
 
  By:   Legacy Partners Commercial, Inc.    
 
      General partner    
 
           
 
  By:   /s/ Debra Smith    
 
     
 
Debra Smith    
 
  Its:   Executive Vice President    

 